DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior art of record fail to anticipate nor render obvious the claimed invention. Huang et al.1 teach methods for simulating the results of a visual field (VF) test using an optical coherence tomography (OCT) system. The disclosed methods may utilize structural information extracted from OCT image datasets, such as thickness measurements, or may utilize functional information, such as blood perfusion measurements, extracted from OCT angiography (OCTA) image datasets (see abstract). Separately, Denniss et al.2 teach use of structure-function maps to relate OCT measurements to localized visual field sensitivity (see abstract). The prior art therefore teach processing eye image data acquired through OCT to extract visual functioning related features. However, the prior art fail to teach generating, by the processor, a representation of a visual function of the eye that is independent of a visual field test (VFT) configuration; and generating, by the processor, a simulated VFT configuration specific test result based at least in part on the representation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        



    
        
            
    

    
        1 US Publication No. 2020/0288971.
        2 Denniss, Jonathan, Andrew Turpin, and Allison M. McKendrick. "Relating optical coherence tomography to visual fields in glaucoma: structure–function mapping, limitations and future applications." Clinical and Experimental Optometry 102.3 (2019): 291-299.